WOODLEY, Judge.
Appellant was charged by indictment with possessing barbiturates and with having delivered barbiturates to one Bob Richards. Both counts were submitted to the jury and appellant was found guilty and his punishment assessed at two years in jail and a fine of $1000 on each count.
Judgment was entered on the verdicts adjudging that appellant be confined in jail for a term of four years and that the state recover $2000 in fines.
Motion for new trial was filed and amended and the trial court granted the motion as to the first count in the indictment and reformed the judgment. Appellant gave notice of appeal from the order overruling the motion as to the second count which charged the delivery of barbiturates to Bob Richards, and upon which count a punishment of two years in jail and a fine of $1000 was assessed by the jury.
No statement of facts is found in the record and there are no bills of exception. The proceedings appear to be regular and nothing is presented for review.
The judgment is affirmed and no motion for rehearing will be permitted to be filed.